NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2142
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                          STEVEN T. REUTER, SR., Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                      (D. Del. Civil Action No. 1-03-cr-00060-001)
                       District Judge: Honorable Leonard P. Stark
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 18, 2021

           Before: GREENAWAY JR., KRAUSE, and BIBAS, Circuit Judges

                             (Opinion filed March 19, 2021)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Steven Reuter, proceeding pro se, appeals an order of the United States District

Court for the District of Delaware denying his motion to quash a writ of garnishment and

a garnishment order. We will affirm the judgment of the District Court.

       In 2004, Reuter pleaded guilty to one count of mail fraud. He was sentenced to six

months in prison and three years of supervised release and was required to pay restitution

to his victims in the amount of $50,820. In an amended judgment, Reuter was ordered to

make monthly payments of $300 to begin 30 days after he was released from prison to a

term of supervision. According to the Government, Reuter was released in 2005 but he

did not make the payments. The Government has seized monies through offsets of

Reuter’s social security benefits to satisfy the restitution order.

       In 2020, the Government filed an application for a writ of garnishment in order to

garnish $28,241.73, which was Reuter’s share of the distribution of assets from his

mother’s estate. The Government stated that Reuter still owed $36,421.32 in restitution.

The District Court issued the writ, which directed the law firm Morris James LLP to

advise the Court whether it had any property owned by Reuter and to retain any such

property. The law firm replied that it had inheritance funds in the amount of $28,241.73.

       Reuter filed a motion to stay the garnishment to give him time to submit financial

hardship documents to the Government in an effort to reduce his restitution obligation.

The Government opposed a stay. It argued that Reuter had not disputed its authority to

garnish the funds, that a stay was not warranted to the extent he sought to persuade it not

                                               2
to garnish them, and that his alleged financial hardship had to be weighed against the fact

that his victim had not been made whole. The District Court denied a stay.1

         Reuter then moved to quash the writ of garnishment. He stated that the Assistant

United States Attorney had assured him that he could submit a financial hardship form

before the inheritance would be garnished and that he had sent his financial information

to the Government and the District Court. He also asserted that the writ of garnishment

was not properly served under Florida law. Reuter attached to the motion a claim for

exemption form in which he requested a hearing. He noted on the form that the

Government was already garnishing his Social Security income.

         The Government responded that Reuter had not provided any basis for exempting

the inheritance funds from garnishment and that he seemed to be rearguing his motion for

a stay. The District Court agreed and denied the motion to quash. The Government then

applied for, and the District Court issued, a Garnishee Order requiring Morris James to

pay the Government the $28,241.73. The District Court noted in its order that Reuter had

not requested a hearing to determine whether the property was exempt from garnishment.

This appeal followed.

         We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s garnishment order for abuse of discretion. United States v. Elashi, 789 F.3d 547,

548 (5th Cir. 2015). Questions of law are reviewed de novo. Id.


1
    The District Court also denied Reuter’s request to transfer venue to a District Court in
                                               3
       Reuter asserts on appeal that he was not properly served the writ of garnishment.

He argued below that the writ was improperly delivered on a Sunday and was not

delivered to him personally as required by Florida law. The Government enforced the

restitution order pursuant to the Fair Debt Collection Practices Act, which provides that a

writ shall be served in accordance with the Federal Rules of Civil Procedure. 28 U.S.C.

§ 3004(a). See also 18 U.S.C. § 3613(a), (f) (stating that the United States may enforce a

restitution order in accordance with the procedures for enforcement of a civil judgment).

       Under the federal rules, service may be made by leaving papers at a person’s

“dwelling or usual place of abode with someone of suitable age and discretion who

resides there.” Fed. R. Civ. P. 4(e)(2)(B); Fed. R. Civ. P. 5(b)(2)(B)(ii). The

Government filed an Affidavit of Service, which reflects that a process server attempted

to serve the writ at an address for Reuter that turned out to be a post office address. After

unsuccessful attempts at another address, the server went to a third address. Reuter’s

wife answered the door and the server told her that she had paperwork for Reuter.

       Reuter’s wife told the server to come back when Reuter was home. The server left

the paperwork in the door jamb as Reuter’s wife shut the door and told his wife that she

was leaving the paperwork. Reuter stated in his motion to quash the writ of garnishment

that the server left without serving the papers, but he also stated that he found the writ on

the ground near his neighbor’s door the next day. We conclude that service was properly


Florida, where he lives.
                                              4
made based on the Affidavit and Reuter’s receipt of the papers. See also Travelers Cas.

& Sur. Co. of America v. Brenneke, 551 F.3d 1132, 1135-36 (9th Cir. 2009) (in-hand

service not required where a defendant attempts to avoid service).

       Reuter also contends that the District Court erred in denying his motion to quash

the writ without holding a hearing. The District Court stated in the Garnishee Order that

Reuter had not requested a hearing, but he did so on the claims exemption form attached

to his motion to quash. On that form, Reuter indicated property he claimed was exempt

from garnishment and requested a hearing to determine the validity of his claims. From

the list of exempt property, Reuter claimed the following exemptions: wearing apparel

and school books, fuel and certain personal effects, unemployment benefits, and wages,

salary, and other income.

       As the Government states in its brief, it was seeking to garnish Reuter’s

inheritance and the exemptions he claimed were inapplicable. Reuter does not argue on

appeal that any of the exemptions apply. Under these circumstances, we agree with the

Government’s contention that the District Court’s misstatement that Reuter did not

request a hearing, and the lack of a hearing, were harmless error. Cf. United States v.

Nash, 175 F.3d 440, 443 (6th Cir. 1999) (applying harmless error to a claim that the

district court improperly denied a motion to transfer garnishment proceedings).2


2
 To the extent Reuter relied on the exemption for wages, salary, and other income, the
form states that this exemption does not apply in criminal cases. See also 18 U.S.C.
§ 3613(a)(1).
                                            5
       Reuter’s remaining arguments do not warrant extended discussion. He asserts that

the Government is already garnishing a portion of his Social Security benefits, but he has

not shown that this precludes the Government from garnishing the inheritance funds. See

18 U.S.C. § 3613(a), (f) (providing that the United States may enforce an order of

restitution “against all property or rights to property”). Reuter also contends that the

Government breached a promise to review his financial situation before pursuing

garnishment. However, he has not shown that the District Court abused its discretion

where the Government had the authority to garnish the funds to satisfy the restitution

order and it opposed staying the garnishment. To the extent Reuter asserts that his wife is

entitled to the inheritance funds and raises constitutional claims, he forfeited these

arguments by not raising them in his motion to quash and we do not consider them. See

In re Diet Drugs Prod. Liab. Litig., 706 F.3d 217, 226-27 (3d Cir. 2013). We have

reviewed Reuter’s other contentions and conclude that they lack merit.

       Accordingly, we will affirm the judgment of the District Court.




                                              6